Exhibit 10.21
 
RECORDED DOCUMENT SHOULD BE RETURNED TO:


Bracewell & Giuliani LLP
711 Louisiana
South Tower Pennzoil Place, Suite 2300
Houston, Texas 77002
Attn: Brandie M. Martin
 
STATE OF TEXAS
§

 
§

COUNTY OF FORT BEND
§

  
§

 
AMENDMENT NO. 1 TO DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND
LEASES AND FIXTURE FILING
 
This Amendment No. 1 to the Deed of Trust, Security Agreement, Assignment of
Rents and Leases and Fixture Filing dated as of April 30, 2012 (this
"Amendment"), is made by and between GLOBAL GEOPHYSICAL SERVICES, INC., a
Delaware corporation (the "Debtor"), and BANK OF AMERICA, N.A., as
Administrative Agent (the "Administrative Agent"), for the benefit of the
Administrative Agent for the holders of the Secured Obligations (as defined in
the Deed of Trust referred to below).
 
INTRODUCTION
 
A. The Debtor has entered into that certain Credit Agreement dated as of April
30, 2010 (as amended or otherwise modified from time to time, the "Credit
Agreement"), with the Administrative Agent and the financial institutions from
time to time party thereto, and in connection therewith, the Debtor entered into
that certain Deed of Trust, Security Agreement, Assignment of Rents and Leases
and Fixture Filing dated as of April 30, 2010, made by the Debtor to Aaron
Roffwarg, an individual, as Trustee (the "Trustee") for the benefit of the
Administrative Agent, and filed for record in each of the jurisdictions listed
on Annex I hereto (the "Deed of Trust").  Unless otherwise defined in this
Amendment, each term used in this Amendment that is defined in the Credit
Agreement has the meaning assigned to such term in the Credit Agreement.
 
B. Subsequent to entering into the Deed of Trust, the Debtor acquired a fee
interest in additional real property, and Debtor and Administrative Agent desire
to amend the Deed of Trust to include such additional real property as part of
the Land (as defined in the Deed of Trust) under the Deed of Trust.
 
THEREFORE, in connection with the foregoing and for other good and valuable
consideration, the Debtor and the Administrative Agent hereby agree as follows:
 
Section 1. Amendment of Deed of Trust; Reaffirmation.  The Deed of Trust is
hereby amended by replacing Exhibit A thereto with the Exhibit A attached
hereto.  The Debtor hereby ratifies, confirms, and acknowledges the Liens and
security interests granted to the Trustee or the Administrative Agent under the
Deed of Trust (as amended by this Amendment), and such Liens and security
interests shall continue in full force and effect to secure the payment of the
Secured Obligations (as defined in the Deed of Trust), as provided in the Deed
of Trust.
 
 
 

--------------------------------------------------------------------------------

 
Section 2. Representations and Warranties.  The Debtor represents and warrants
that (a) the execution, delivery, and performance of this Amendment are within
the corporate power and authority of the Debtor and have been duly authorized by
appropriate proceedings; (b) the Liens under the Deed of Trust and other
Collateral Documents are valid and subsisting; (c) this Amendment constitutes
legal, valid, and binding obligations of the Debtor enforceable in accordance
with its terms, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the rights of creditors
generally and general principles of equity; and (d) no Event of Default exists.
 
Section 3. Effect on Loan Documents.  Except as amended herein, the Deed of
Trust and all other Loan Documents remain in full force and effect as originally
executed.  Nothing herein shall act as a waiver of any of the Administrative
Agent's or any Lender's rights under the Loan Documents as amended, including
the waiver of any default or event of default, however denominated. The Debtor
acknowledges and agrees that this Amendment shall in no manner impair or affect
the validity or enforceability of the Deed of Trust.  This Amendment is a Loan
Document for the purposes of the provisions of the other Loan
Documents.  Without limiting the foregoing, any breach of representations,
warranties, and covenants under this Amendment may be a default or event of
default under other Loan Documents.
 
Section 4. Effectiveness.  This Amendment shall become effective as of the date
hereof and the Deed of Trust shall be amended as provided for herein upon the
execution and delivery to the Administrative Agent of this Amendment by each of
the parties hereto.
 
Section 5. Miscellaneous.  The miscellaneous provisions set forth in Article
VIII of the Deed of Trust apply to this Amendment.  This Amendment shall be
governed by and construed in accordance with federal law and, to the extent not
inconsistent therewith, the laws of the State of Texas without reference to its
conflicts-of-laws principles.  This Amendment may be executed in any number of
counterparts, each of which will for all purposes be deemed to be an original
and all of which, when taken together, shall constitute one contract, and may be
executed and delivered by telecopier.
 
THIS WRITTEN AMENDMENT, AND THE LOAN DOCUMENTS, REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
[signature pages follow]
 
 
-2-

--------------------------------------------------------------------------------

 
 
EXECUTED on the date of the acknowledgments set forth below, but EFFECTIVE for
all purposes as of the date first above written.
 
DEBTOR:
GLOBAL GEOPHYSICAL SERVICES, INC., a Delaware corporation
 
 
By: /s/ P. Mathew Verghese
Name: P. Mathew Verghese
Title: Sr. VP and CFO
 
 




STATE OF TEXAS
§

 
§

COUNTY OF FORT BEND
§

 


 
The foregoing instrument was acknowledged before me on the 30th day of April,
2012, by P. Mathew Verghese, Sr. VP and CFO of Global Geophysical Services,
Inc., a Delaware corporation on behalf of said corporation.
 


Notary Public in and for the
State of Texas
[Notarial
Seal]                                                                            
  Printed Name: Teresa Perez Garcia
My Commission Expires: 1/13/2016
 
 
 
Signature Page to Amendment No. 1 to Deed of Trust
(Texas)

--------------------------------------------------------------------------------

 
ADMINISTRATIVE AGENT
 
BANK OF AMERICA, N.A., as Administrative Agent
 
 
By: /s/ DeWayne D. Rosse
Name: DeWayne D. Rosse
Title: Agency Management Officer
 
 




STATE OF TEXAS
§

 
§

COUNTY OF DALLAS
§

 
 
The foregoing instrument was acknowledged before me on the 18th day of April,
2012, by DeWayne D. Rosse, Officer of Bank of America, N.A., a national banking
association, acting on behalf of said bank.
 


 
Notary Public in and for the
State of Texas
[Notarial Seal]                                                               
               Printed Name: Antonikia L. Thomas
My Commission Expires:11-28-15
 
 
Signature Page to Amendment No. 1 to Deed of Trust
(Texas)

--------------------------------------------------------------------------------

 
ANNEX I TO AMENDMENT
 
DEED OF TRUST RECORDING INFORMATION
 
Jurisdiction
Recordation Number
Recording Date
Fort Bend County, Texas
2010041264
5/6/10



 
 
 
 
 
 
Annex I to Amendment No. 1 to Deed of Trust
(Texas)

--------------------------------------------------------------------------------

 
EXHIBIT A
 
LEGAL DESCRIPTION OF PREMISES LOCATED AT 13927 SOUTH GESSNER ROAD, MISSOURI
CITY, TEXAS 77489
 
FORT BEND COUNTY, TEXAS
 
All of GLOBAL GEOPHYSICAL INDUSTRIAL PARK, a subdivision of 17.5284 acre, as set
forth on map or plat thereof recorded under Slide No. 20060274 of the Plat
Records of Fort Bend County, Texas.
 
LEGAL DESCRIPTION OF PREMISES LOCATED AT 13927 SOUTH GESSNER ROAD, MISSOURI
CITY, TEXAS 77489
 
FORT BEND COUNTY, TEXAS
 
A tract of land containing 48,125 square feet, more or less, out of the B.B.B. &
C.R.R. Company Survey, Abstract 117, Fort Bend County, Texas, being out of and a
part of GESSNER ROAD COMMERCE PARK, SECTION FOUR, a subdivision in Fort Bend
County, Texas, according to the map or plat thereof filed in Slide No. 1380B of
the Plat Records of Fort Bend County, Texas, being the northwesterly 125 feet of
Unrestricted Reserve "C", in Block One (1), of said GESSNER ROAD COMMERCE PARK,
SECTION, FOUR, and being 125 feet (as measured along its northeasterly line) by
385 feet (as measured along its northwesterly line).
 
 

 
Exhibit A to Amendment No. 1 to Deed of Trust
(Texas)

--------------------------------------------------------------------------------